Citation Nr: 1125750	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-13 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of VA pension benefits, during the period from June 1, 2003 to December 1, 2007, to include the question of whether the overpayment was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of VA pension benefits, during the period from April 1, 2002 to September 1, 2003, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service from January 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the RO in Philadelphia, Pennsylvania, Committee on Waivers and Compromises (Committee) that denied the Veteran's request for a waiver of the recovery of an overpayment created during the period from June 1, 2003 to December 1, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that there are two overpayment debts at issue, and that the dates of the overpayment periods are overlapping.  The Veteran was notified of the first overpayment debt in September 2005, and of the second in September 2007.

A review of the file reflects that the Veteran has been in receipt of a 40 percent service-connected disability rating since July 6, 2001.

He was awarded non-service-connected pension benefits effective April 1, 2002, and from that date was paid non-service-connected pension as it was a greater benefit than his service-connected disability compensation.  

Records from the Social Security Administration (SSA) show that he was awarded disability benefits in an April 2005 SSA  decision, based on a finding that he had been disabled since October 2002.

In a September 2007 letter to the Veteran, the RO informed him that based on a discovery that he was receiving income from the SSA effective from June 1, 2003, it was converting his payments from non-service-connected pension to service-connected disability compensation as of that date.  This created the second overpayment debt which is currently on appeal.  The RO retroactively reduced the Veteran's pension benefits based on a determination that the Veteran had not fully reported his income.  The current debt was calculated as totaling $19,461 (the matter indicated to be on appeal). 

In correspondence dated September 2007, the Veteran indicated that he disputes the amount of the debt.  He contended that the overpayment dating back to 2003 was improper.  Because the Veteran challenged the proper creation of the debt (i.e. the amount created), further appellate review by the Board with regard to the Veteran's waiver claim must be deferred pending readjudication of his challenge to the validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the Veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  Resolution of the creation issue should precede consideration of the waiver issue.

Moreover, as noted, there is another, earlier, overpayment debt at issue.  By a letter dated in September 2005, the RO informed the Veteran that his VA pension benefits would be retroactively reduced during the period from April 1, 2002 to September 1, 2003, based on a finding that he had earned wages of $7,056, creating an overpayment.  Records on file show that this first debt totaled $5,459.  See April 2006 RO letter, January 2010 statement of the case.

In October 2005, the RO received a letter from the Veteran, in which he requested a personal hearing regarding the first overpayment debt and said he wanted to sort out all applications and requests that had been made.  The Board finds that the October 2005 statement is a timely notice of disagreement as to the first overpayment debt.  

In an April 2006 letter to the Veteran, the RO said it was unclear whether the Veteran wanted to discuss the award adjustment which caused the debt or to request waiver of the overpayment, and asked him to specify his wishes regarding the requested hearing.  The letter indicated that if he did not respond within 30 days of the letter, the RO would assume he no longer wanted a hearing and no action would be taken on his claim.  In a June 2006 letter to the Veteran, the RO informed him that it had received his hearing request, and was forwarding his request to the RO in Bay Pines, Florida.  He was told that he would be informed regarding the date and time of his hearing.  Throughout the current appeal, the Veteran has repeatedly stated that he has repeatedly contacted VA regarding the first overpayment debt, and he has never received a hearing on this matter.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The issue of entitlement to a waiver of recovery of an overpayment of VA pension benefits, during the period from April 1, 2002 to September 1, 2003, to include the question of whether the overpayment was properly created, is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  Moreover, the Veteran should be offered a hearing as to this first debt.  38 C.F.R. § 1.911(c).  

Further, due to the overlapping periods of the two overpayment debts, a paid and due audit should be performed by the RO.  

The Veteran should also be provided the opportunity to provide financial information showing all income received from April 1, 2002, onward.  He may submit supporting documentation, such as a copy of his tax return or other financial information, if he so desires.  He may also complete an income eligibility verification report (EVR) for the years 2002 forward.

Finally, the Veteran should be asked to complete and return an updated Financial Status Report.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule an RO hearing for the Veteran regarding the first overpayment debt, covering the period from April 1, 2002 to September 1, 2003.  See RO's June 2006 letter.

2.  Issue a statement of the case to the Veteran, addressing the issue of entitlement to a waiver of recovery of an overpayment of VA pension benefits, during the period from April 1, 2002 to September 1, 2003, to include the question of whether the overpayment was properly created.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

3.  The Veteran should be asked to complete and return an updated Financial Status Report.

4.  The Veteran should be provided the opportunity to provide financial information showing all income received from 2002 onward.  He may submit supporting documentation, such as a copy of his tax return or other financial information, if he so desires.  He may also complete EVRs for the years 2002 forward.

5.  A paid and due audit should be completed and sent to the Veteran.  The exact amount of the current debts, should be clearly indicated.

6.  The matter of whether the creation of the two debts at issue was proper should be reviewed.  In the event that the overpayment(s) are found to have been properly created, the Committee should again consider the Veteran's request for waiver, to include review of any evidence not previously considered.   If upon completion of the requested action, any issue on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that includes the pertinent law and regulations pertaining to the creation issue.  Thereafter, the Veteran and his representative should be afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


